 352317 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We do not rely on the judge's finding that Pearson took advan-tage of the hiatus in union-security agreements to avoid dues pay-
ments for a substantial period.1Hereafter called the General Counsel.2Read 1993 after further date references omitting the year.3While every apparent or nonapparent conflict in the evidence hasnot been specifically resolved below, my findings are based on my
examination of the entire record, my observation of the witnesses'
demeanour while testifying, and my evaluation of the reliability of
their testimony, therefore any testimony in the record which is in-
consistent with my findings is hereby discredited.United Food & Commercial Workers District Local368A (Professional Services Unlimited) andMagdalena Pearson. Case 27±CB±3269May 9, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn October 26, 1994, Administrative Law JudgeGeorge Christensen issued the attached decision. The
General Counsel filed exceptions with a supporting
brief, and the Respondent filed an answering brief. The
National Labor Relations Board has delegated its au-
thority in this proceeding to a three-member panel. The
Board has considered the decision and the record in
light of the exceptions and briefs and has decided to
affirm the judge's rulings, findings,1and conclusionsand to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Michael D. Pennington, Esq., for the General Counsel.1Lester V. Peck, Esq., of Nampa, Idaho, for Local 368A.DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. On Oc-tober 12, 1993,2Magdalena Pearson filed a charge and onNovember 23, Region 27 issued a complaint alleging United
Food & Commercial Workers District Local 368A (Union)
violated Section 8(b)(1)(A) and (2) of the National Labor Re-
lations Act (the Act) by causing Professional Services Un-
limited, Inc. (PSU) to discharge Pearson pursuant to a union-
security agreement between the Union and the Employer
without giving Pearson adequate notice and an opportunity to
remedy her dues delinquency prior to causing her discharge.The Union conceded it caused Pearson's discharge for fail-ure to cure her dues delinquency and restore herself to good-
standing membership in the Union pursuant to the agreement
in question but contends that prior to causing her discharge
the Union gave Pearson adequate notice and opportunity to
cure the delinquency and restore herself to good-standing
membership. Therefore the Union did not violate the Act by
causing her discharge.The issue is whether the Union violated the Act by failingto provide Pearson with adequate notice and opportunity to
cure her dues delinquency prior to causing her discharge.I conducted a hearing on the issue at Boise Idaho on May10, 1994.The General Counsel and the Union appeared by counseland were afforded full opportunity to adduce evidence, ex-
amine and cross-examine witnesses, argue, and file briefs.
Both filed briefs.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs, and research, I enter the
followingFINDINGSOF
FACT3I. JURISDICTIONANDLABORORGANIZATION
The complaint alleged, the answer thereto admitted, and Ifind at all times material that PSU has been engaged in the
business of providing food services to the United States at
the Mountain Home Air Force Base, Idaho, valued in excess
of $250,000; PSU had and has a substantial impact on the
national defense of the United States; PSU in the course of
its business operations annually purchases and receives
goods, materials, and services valued in excess of $50,000
directly from points outside of the State of Idaho; and PSU
has been and is an employer engaged in commerce in a busi-
ness affecting commerce within the meaning of Section 2 of
the Act.The complaint alleged, the answer thereto admitted, and Ifind at all material times the Union has been and is a labor
organization within the meaning of Section 2 of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsA succession of contractors has provided meal services atthe Mountain Home Air Base for many years. The successive
contractors have executed collective-bargaining agreements
(CBAs) with the Union which, inter alia, contained agree-
ments requiring all of PSU's dining service employees to ac-
quire and maintain membership in the Union as a condition
of continued employment. That union-security agreement has
been carried over from one CBA to another, including the
currently effective CBA between PSU and the Union.Pearson has been employed by successive contractors atthe base for approximately 12 years as a mess attendant and
has been covered by the successive collective-bargaining
agreements between the Union and the successive contrac-
tors, including PSU.Pearson became a member of the Union in 1982. She wasconsistently late tendering dues to the Union after acquiring
membership, culminating in her first suspension from good-
standing membership on April 1, 1989, for nonpayment of
dues for the preceding 2 months.On April 7, 1989, the Union sent Pearson a letter statingshe had not timely tendered $17 covering her dues for Feb-
ruary and $17 covering her dues for March, for a total of
$34; that she was subject to termination of her employment 353FOOD & COMMERCIAL WORKERS LOCAL 368A (PROFESSIONAL SERVICES)4Though she continued to follow the practice of refraining fromtendering dues payments until the time she risked another suspen-
sion.5Pearson was interviewed by an investigator processing Spur-geon's claims.6The complaint alleged, the answer thereto admitted, and I findat all pertinent times Grimes was an officer, supervisor, and agent
of the Union acting on its behalf within the meaning of Sec. 2 of
the Act.per article 3 of the current CBA between the Union and herthen employer, Luzon Services, Inc., unless she restored her-
self to good-standing membership by curing her dues delin-
quency; stated it was enclosing a copy of a letter the Union
was sending the same date (April 7) to Luzon Services, Inc.
informing Luzon of the delinquency, her suspension from
membership, and requesting her termination pursuant to arti-
cle 3 unless she cured her delinquency within the 7 days
specified in the union-security agreement between Luzon and
the Union. The Union dispatched the original of the copy it
furnished Pearson to Luzon the same day, advising Luzon
that Pearson's union membership had been suspended for
dues delinquency, advising Luzon that Pearson had been no-
tified of the delinquency, and requesting that Luzon termi-
nate Pearson if she did not cure the delinquency within 7
days, as provided by article 3 of the CBA. On April 13,
1989, 6 days later, Pearson restored herself to good standing
by tendering $51 to the Union covering dues for the months
of February, March, and April 1989. The Union thereupon
notified Luzon that the dues delinquency had been resolved
and withdrew its request for her termination.Pearson continued to maintain good-standing membershipin the Union until early 1992,4when she again ceased to ten-der dues, resulting in her second suspension from union
membership in February 1992.The Union did not seek to affect her employment statusbecause no union-security agreement was in effect between
the Union and PSU between March and September 1993 (the
current CBA between PSU and the Union was executed on
August 24, 1992, retroactive to March 1, 1992, and expiring
September 30, 1994). In December 1992, Pearson resumedtendering dues to the Union, tendering 1 month's dues to the
Union which the Union credited as payment of her dues for
the month of November 1992, and reinstated her to good-
standing membership. Pearson tendered dues for another
month in January 1993, which the Union credited as payment
of her dues for the month of December 1992.Pearson again ceased tendering dues to the Union follow-ing the January 1993 tender, and failed to tender dues to the
Union for the months of January through July 1993.Pearson was fully aware between January and July that aunion-security agreement was in effect between PSU and the
Union requiring her to maintain good-standing membership
in the Union as a condition of continued employment. Never-
theless, she ceased tendering dues to the Union during that
period, claiming other employees within the unit covered by
the CBA between the Union and the successive contractors
had not paid dues to the Union, with no effect on their em-
ployment status (as of course occurred when her membership
was suspended for nonpayment of dues during the contract
hiatus period). She heard Idaho was a right-to-work State and
the unit employees were not obligated to pay dues to the
Union and a unit employee (Valerie Spurgeon) was refusing
to pay dues and challenging the right of the Union to require
union membership as a condition of continued employment.5In June 1993 the Union elected a new President, EverettGrimes.6Hearing unit employee complaints they were paying duesbut other unit employees were not, Grimes conducted an
audit which disclosed a number of the unit employees were
not current in their dues payments. He dispatched a list to
PSU naming the delinquents and the amount each delinquent
owed. He also dispatched letters to the delinquents, including
a July 27 letter to Pearson stating the union records indicated
she had not paid dues for the months of January through July
for a total dues obligation of $119 ($17 monthly dues times
7), requested she cure the delinquency, advised her she was
required under the PSU-Union agreement to maintain good-
standing membership in the Union by timely paying dues,
and that the Union was sending a copy of its July 27 letter
to PSU notifying PSU of the delinquency.On August 3, Grimes conducted two meetings with unitemployees. Pearson was present at both meetings. Grimes in-
formed the unit employees at both meetings that the current
agreement between PSU and the Union required their main-
tenance of good-standing membership in the Union as a con-
dition of continued employment, this meant they had to keep
their dues current, they risked termination of their employ-
ment if they failed to do so, and that the Union intended to
enforce their dues obligation under the PSU-Union agree-
ment. Spurgeon challenged the right of the Union to enforce
the union-security agreement under Idaho's right-to-work law
and Grimes responded by reading a 1990 letter stating that
law was inapplicable, inasmuch as the unit employees were
working on Federal property for an employer performing
work for a Federal entity.When Pearson received her paycheck on August 10, shenoted PSU deducted $136 from her wages for remittance to
the Union to cover her dues delinquency (dues for January
through July 1993), plus dues for the current month (August
l993). She telephoned Grimes, informed him she did not sign
nor remit to PSU the dues-deduction authorization attached
to the July 27 letter she received from the Union and asked
him what he knew about the deduction. Grimes informed her
he was unaware of the deduction, she would be entitled to
a refund, and the Union would give her a refund if that was
what she desired. She indicated she wanted a refund.In late August the Union's secretary received checks for$20 from Pearson and $136 from PSU. She credited the two
checks in Pearson's dues record as payment of union dues
for the months of January through September 1993, plus $3
towards the October 1993 dues and sent a letter to Pearson
advising her the Union had received the two checks, that the
Union had credited Pearson's dues records for full payment
of dues through the month of September plus a $3 credit to-
wards October dues, and asked Pearson if she wanted a re-
fund of her $20 tender, inasmuch as September dues were
not due until mid-September.On September 14, Pearson telephoned Grimes and statedshe wanted the sum PSU deducted from her paycheck re-
funded. Grimes asked if she wanted to apply any portion of
the sum to cure her dues delinquency. She replied in the neg- 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7International Woodworkers Local 13±433 (Ralph L. Smith Lum-ber Co.), 119 NLRB 1681 (1958), enfd. 264 F.2d 649 (9th Cir.1959); Electrical Workers Local 801 (General Motors Corp.), 129NLRB 1379 (1961), enfd. 307 F.2d 679 (D.C. Cir. 1962); Hotel Em-ployees Local 568 (Philadelphia Sheraton Corp.), 136 NLRB 888ative, stating she wanted the entire amount. Grimes stated theUnion would comply with her request, informed her she
would then be delinquent in her dues obligation to the Union
and advised her the Union would exercise its right to seek
the termination of her employment for her failure to regularly
tender dues to the Union to maintain good-standing member-
ship in the Union, as required under the PSU-Union union-
security agreement.The next day Grimes sent a letter to Pearson stating shewas advised by the Union on July 27 she was delinquent in
payment of dues for 7 months (and warned under the union-
security agreement she risked discharge if she did not cure
the delinquency) and enclosing both a check for $136 and a
copy of a letter the Union sent to PSU the same date request-
ing her discharge for failing to cure her dues delinquency,
unless she cured the delinquency within the next 7 days.Pearson's only response was the remittance of a check tothe Union for $17.Thus by September 22 (almost 2 months after Pearson'sreceipt of the union letter notifying her of the 7-month delin-
quency in her dues and warning of the consequences of non-
payment; approximately 30 days after her receipt of the
union letter notifying her of the Union's receipt of her Au-
gust 1993 tender of dues for 1 month, its receipt of the re-
mittance from PSU, its repetition of Grimes' August 3 warn-
ing she risked termination if she did not timely tender dues;
8 days after Grimes advised her the Union was going to ex-
ercise its right to secure her discharge for the 7-month delin-
quency when she refused to apply any portion of the PSU
remittance towards that obligation; and 7 days after her re-
ceipt of a copy of the union letter requesting her discharge
unless she cured her dues delinquency within the next 7
days), Pearson's only effort to satisfy her dues obligation
was a tender of $37 to the UnionÐslightly in excess of the
amount necessary to pay dues for 2 monthsÐto cure her 7-
month dues delinquency.On September 23, PSU's project manager, Ms. Gibbs,called Pearson to her office after Pearson completed work
that day and advised Pearson her employment was termi-nated pursuant to the union request unless she worked out an
arrangement satisfactory to the Union resolving her dues de-
linquency. Gibbs suggested Pearson contact the Union to see
what she could do to satisfy her dues delinquency and asked
Pearson to notify her if she was successful.Pearson left Gibbs' office, telephoned the union office, andasked for Grimes. The union secretary informed Pearson he
was unavailable. Pearson neither left word for Grimes to call
her nor made any further effort to reach him that day, but
telephoned Gibbs and told Gibbs she had not been able to
reach Grimes and work out anything.Sometime between September 24 and 28, Pearson con-tacted Grimes. Pearson offered to pay 1 month's dues each
month plus $10±$15 each month towards her dues delin-
quency if the Union would withdraw its request for her dis-
charge. Grimes accepted the offer and promptly notified PSU
that Pearson had resolved her dues delinquency on a basis
satisfactory to the Union and requested Pearson be reinstated.Gibbs agreed to reinstate Pearson, telephoned Pearson, andrequested she return to work. Pearson returned to work on
September 29, and has been steadily employed since that
date.As noted heretofore, 13 days later Pearson filed a chargewith the Region seeking 4 days of backpay for the time she
was off work between September 24 and 28.Since September 29, each month Pearson has paid dues for1 month, but only $1±$3 each month rather than the $10±
$15 she promised to pay each month towards her total dues
delinquency.While Spurgeon has continued to refuse to pay dues to theUnion, the Union has refrained from taking any action affect-
ing her employment (refraining as well from taking any ac-
tion against Pearson over her failure to perform her agree-
ment to pay $10±$15 per month to cure her total dues delin-
quency). Grimes explained the Union has refrained from tak-
ing any action because the Union is uncertain since its re-
ceipt of the Pearson charge filed with the Region and its
issuance of a complaint against the Union, just what notices
it has to supply to a dues-delinquent unit employee prior to
causing his or her termination pursuant to the PSU-Union
union-security agreement, and the Region has refused to re-
spond to his request for advice concerning what notices
would be sufficient to lawfully cause such terminations.B. Analysis and ConclusionsIn an unbroken line of decisions over the past 30 years,the National Labor Relations BoardÐwith court approvalÐ
has declared a union causing an employer to discharge an
employee pursuant to a union-security agreement because of
the employee's failure to satisfy his or her dues paying obli-
gation under the agreement has a fiduciary duty to treat the
employee fairly to assure the noncomplying employee made
a conscious choice to evade his or her obligation and had not
complied with his obligation through ignorance or inadvert-
ence.Thus the Board (and approving courts) have ruled a unionviolates Section 8(b)(1)(A) and (2) of the Act unless prior to
causing an employer to discharge an employee for failing to
maintain good-standing union membership by timely tender
of dues to the union:1. The union is party to a valid union-security agreementwith the employer covering the employee which requires the
employee to maintain good-standing membership in the
union as a condition of continued employment;2. Prior to causing the discharge, the union has notified theemployee:a. He or she is delinquent in his or her dues obliga-tion.b. The total sum payable to cure the dues delin-quency, the time period covered by the delinquency,
and the method used in calculating the delinquency.c. The date by which the delinquency must be cured.
d. Failure to cure the delinquency will result in theunion's causing the employer to discharge the em-
ployee.3. The employee has failed to cure the delinquency by thedate specified by the union.7 355FOOD & COMMERCIAL WORKERS LOCAL 368A (PROFESSIONAL SERVICES)(1962), enfd. 320 F.2d 254 (3d Cir. 1963); Teamsters Local 182 (As-sociated Transport), 156 NLRB 335 (1965) and 169 NLRB 1143(1965), enfd. 401 F.2d 509 (2d Cir. 1968), cert. denied 314 U.S. 213
(1969); Teamsters Local 122 (Augustus A. Busch), 203 NLRB 1041(1973), enfd. 502 F.2d 1160 (1st Cir. 1974); H.C. Macaulay
Foundry Co., 223 NLRB 815 (1976), enfd. 553 F.2d 1198 (9th Cir.1977); Teamsters Local 291 (Kaiser Industries), 236 NLRB 1100(1978), enfd. 633 F.2d 1295 (9th Cir. 1980); Teamsters Local 38(Schenley Distillers), 242 NLRB 370 (1979), enfd. 642 F.2d 185(6th Cir. 1980); Teamsters Local 150 (Delta Lines), 242 NLRB 454(1979); Valley Cabinet & Mfg., 253 NLRB 98 (1982); Western Pub-lishing Co., 263 NLRB 1110 (1982); R.H. Macy & Co.
, 266 NLRB858 (1982); Teamsters Local 13 (Mobile Pre-Mix Concrete), 268NLRB 930 (1982); Operating Engineers Local 542C (Ransome Lift),303 NLRB 1001 (1991); Carpenters Local 296 (Acrom Construc-tion), 305 NLRB 822 (1991); Operating Engineers Local 501 (Cali-fornia Milk Producers), 306 NLRB 659 (1992); IBEW Local 3(Fischbach & Moore), 309 NLRB 856 (1992).8Seafarers (Tomlinson Fleet), 149 NLRB 1114 (1964); TeamstersLocal 630 (Ralph's Grocery), 209 NLRB 117 (1974); John J. Roche& Co., 231 NLRB 1082 (1977); Big Rivers Electric Corp., 260NLRB 329 (1982); IBI Security, 292 NLRB 648 (1989); Commu-nications Workers Local 9509 (Pacific Bell), 295 NLRB 196 (1989).9See Tomlinson, et al., cited above.Not losing sight of the purpose for enactment of the pro-viso to Section 8(a)(3) of the Act permitting the negotiation
and enforcement of union-security agreements (to force ``free
riders'' to contribute to the costs for union administration of
collective-bargaining agreements negotiated on the employ-
ee's behalf and for his or her benefit), over the past 30 years
the Board has also held it will not require strict compliance
with the rules specified above to permit an employee who
has knowingly and not through inadvertence or ignorance
evaded his dues obligation to the union to benefit from his
noncompliance with that obligation.8The Union substantially complied with the requirementsset out above, for:1. It is undisputed a valid union-security agreement be-tween the Union and PSU was in full force and effect requir-
ing Pearson, a PSU employee within the unit covered by the
agreement, to maintain good-standing membership in the
Union as a condition of continued employment;2. Prior to causing Pearson's discharge, the Union notifiedPearson she was delinquent in the payment of dues for the
preceding 7 months which, at the monthly dues rate known
to Pearson (stated in her 1989 delinquency notice and re-
flected by her tender of $17 in December 1992 for Novem-
ber 1992 dues and in January 1993 for December 1992
dues), totalled $119 (7 x $17), a total delinquency which re-
mained constant (in view of her tenders of dues for 2 months
in August and September 1993) at the final date set by the
Union for cure of the delinquency or discharge (September
22);3. Prior to causing Pearson's discharge, the Union notifiedPearson she had until September 22 to cure the delinquency
(as well as almost 2 months following her receipt of the
original notice of the delinquency, a request to cure it and
the consequences of failure to do so and over 1 month fol-
lowing the date she and other members were told to cure
their dues delinquencies or face discharge);4. On July 27, August 3, in late August, September 14 andSeptember 15, Pearson was warned she risked discharge if
she failed to cure her dues delinquency, with a final deadline
of September 22 therefor;5. By September 22, Pearson had failed to cure her 7-month dues delinquency.From the time she first acquired union membership, Pear-son refrained from timely payment of the requisite dues to
the Union until her good-standing membership was in jeop-
ardy. She cured her dues delinquency in 1989 only when
faced with discharge if she did not do so. She took advan-
tage of the hiatus in agreements between the expiration of an
agreement between a prior contractor and the Union and the
execution of a new agreement between PSU and the Union
to avoid dues payments for a substantial period. She renewed
dues tenders after the PSU-Union agreement was executed
for only a few months. Her decision to cease tendering dues
for the 7 months between January and July 1993 was con-
scious, deliberate, and neither due to inadvertence nor igno-
rance. Pearson was fully aware the valid union-security
agreement between the Union and PSU required her mainte-
nance of good-standing union membership and meeting that
requirement by timely tender of dues to the Union when she
refrained from paying dues for the January±July period.
Faced with a second threat to her continued employment by
virtue of her failure to comply with her dues obligation, she
tried to avoid the sanction of employment termination by re-
sorting to the technique she employed following the end of
the 1992 contract hiatus, tendering payments, 1 month apart,
of dues for 1 month each time; failed to cure her dues delin-
quency by the final date set therefor by the Union; only after
her termination sought an arrangement satisfactory to the
Union for curing her dues delinquency; and reneged on the
terms of that arrangement following her reinstatement.The foregoing pictures a recalcitrant employee, fully awareof her dues obligation, the requirements of the union-securityagreement and the consequences which resulted from non-
compliance, who nevertheless made a conscious and delib-
erate decision to evade that obligation, suffered the con-
sequences therefor, only then made an effort to meet the ob-
ligation, and promptly filed a charge with the Board to avoid
any retribution for her failure to meet the terms of her ar-
rangement with the Union for curing her dues delinquency.To award Pearson backpay for the 4 days between the datethe Union caused PSU to discharge her for her failure to cure
her dues delinquency after adequate notice and an oppor-
tunity to do so and the date she was reinstated would reward
an attempt by a ``free rider'' to evade the requirements of
a lawful union-security agreement authorized by the Act, a
result the Board does not sanction.9I therefore find and conclude the Union did not violate theAct by causing PSU to discharge Pearson.CONCLUSIONSOF
LAW1. At all pertinent times PSU was an employer engagedin commerce in a business affecting commerce and the
Union was a labor organization within the meaning of Sec-
tion 2 of the Act.2. At all pertinent times Everett Grimes was an officer, su-pervisor, and agent of the Union acting on its behalf within
the meaning of Section 2 of the Act.3. The Union did not violate the Act by causing PSU todischarge Magdalena Pearson pursuant to a valid union-secu-
rity agreement between PSU and the Union for failure to 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.maintain good-standing membership in the Union by timelytender of dues.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe complaint is dismissed.